Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2021 and 04/07/2021 were filed after the mailing date of the Allowability Notice on 01/07/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6, 8-12, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

After further consideration, the prior art, whether taken alone or in combination, fails to teach, inter alia, “storing, in response to the number of voice inputs that do not correspond to the stored command data exceeding the non-command voice input threshold, the second direction with the one or more blocked directions” and “wherein the blocked direction component includes a threshold component for determining if a threshold number of non-command voice inputs are received before storing the direction of the given voice input with the blocked directions” in combination with the other claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658